FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            October 2, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 20-5005
                                                   (D.C. No. 4:05-CR-00068-CVE-1)
 WALTER BROWN EWING,                                          (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, McHUGH, and EID, Circuit Judges.
                  _________________________________

      After Walter Ewing admitted to violating conditions of his supervised release,

the district court revoked his supervised release and ordered him to serve eight

months in prison followed by fourteen months of supervised release. He appeals,

raising two arguments for the first time. First, he argues that the district court’s

revocation proceedings violated his Fifth and Sixth Amendment rights under




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). Second, he argues that 18 U.S.C.

§ 3583(g) (“subsection (g)”) is unconstitutional. We affirm.

                              I. Procedural Background

      In 2005, Mr. Ewing pled guilty to one count of conspiracy (18 U.S.C. § 371)

and one count of possession of stolen mail (18 U.S.C. § 1708). The district court

sentenced him to prison for the five-year statutory maximum on each count and

ordered that the two five-year terms be served consecutively. See 18 U.S.C. §§ 371,

1708. After finishing the prison terms in 2014, he began serving concurrent

three-year terms of supervised release. In 2016, Mr. Ewing stipulated that he had

violated conditions of his supervised release, and the district court then ordered him

to serve concurrent fourteen-month prison terms followed by twenty-two months of

supervised release.

      The revocation proceedings underlying this appeal began in 2019, when the

probation department alleged that Mr. Ewing violated the conditions of his

supervised release by testing positive several times for methamphetamine, failing to

submit to drug tests as directed, and submitting a diluted sample as well as a

“substituted” sample for drug testing. R., Vol. I at 191–92. The district court

advised Mr. Ewing that he had a right to a hearing in which the court could make

findings on the allegations using the preponderance-of-the-evidence standard.

Mr. Ewing declined the hearing, opting instead to stipulate that the violations

occurred. The district court then found that Mr. Ewing violated the supervised-



                                           2
release conditions and later sentenced him to serve concurrent eight-month prison

terms followed by fourteen months of supervised release.

                                 II. Legal Background

                        A. Supervised Release and Revocation

      A district court imposing a prison sentence may (and sometimes must) require

the defendant to serve a term of supervised release after the defendant’s release from

prison. 18 U.S.C. § 3583(a). The maximum term of supervised release that the court

may impose depends on the severity of the crime of conviction. 18 U.S.C. § 3583(b).

Mr. Ewing’s convictions were for Class D felonies, which meant the court could

impose up to three years of supervised release. See 18 U.S.C. §§ 3559(a)(4),

3583(b). While on supervised release, a defendant must comply with certain

conditions; courts must impose some conditions and they have discretion to impose

others. 18 U.S.C. § 3583(d).

      Violations of supervised-release conditions may lead to revocation

proceedings. See U.S. Sentencing Guidelines Manual § 7B1.2 (U.S. Sentencing

Comm’n 2020). If a district court finds by a preponderance of the evidence that a

defendant has violated a condition of supervised release, it typically has discretion to

revoke supervised release and impose incarceration, subject to limits on the amount

of incarceration tied to the severity of the crime of conviction. See 18 U.S.C.

§ 3583(e) (“subsection (e)”). But subsection (g) removes that discretion under some

circumstances, requiring revocation and incarceration if the defendant (1) unlawfully

possesses a controlled substance; (2) violates federal law or a supervised-release

                                           3
condition by possessing a firearm; (3) refuses to comply with a supervised-release

condition requiring drug testing; or (4) tests positive for illegal controlled substances

more than three times over the course of one year.1 18 U.S.C. § 3583(g). Although

subsection (g) requires revocation in those cases, it also limits the amount of

incarceration that the court may impose based on the severity of the crime of

conviction; for class D felonies, incarceration may not exceed two years. 18 U.S.C.

§§ 3583(e)(3), (g).

          B. Revocation Proceedings and the Fifth and Sixth Amendments

      “The Sixth Amendment provides that those accused of a crime have the right

to a trial by an impartial jury. This right, in conjunction with the Due Process

Clause, requires that each element of a crime be proved to the jury beyond a

reasonable doubt.” Alleyne v. United States, 570 U.S. 99, 104 (2013) (internal

quotation marks omitted). Any fact, other than the fact of a prior conviction, “that

increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S.

at 490. Similarly, “any fact that increases the mandatory minimum is an ‘element’

that must be submitted to the jury.” Alleyne, 570 U.S. at 103.

      But the Supreme Court has attributed “postrevocation penalties to the original

conviction.” Johnson v. United States, 529 U.S. 694, 701 (2000). So in response to a



      1
        An exception to subsection (g)’s mandatory revocation may exist for “a
defendant who fails a drug test.” 18 U.S.C. § 3583(d). We need not decide if this
exception applies in this case because it would not affect the outcome.
                                            4
challenge based on Apprendi and its progeny to 18 U.S.C. § 3583(e)(3)—which

allows district courts to revoke supervised release and impose prison after finding a

violation by a preponderance of the evidence—we have held that a “defendant in a

supervised release revocation proceeding is not entitled to indictment by a grand jury,

to a jury trial, or to be found ‘guilty’ of violating the terms of his supervised release

beyond a reasonable doubt.” United States v. Cordova, 461 F.3d 1184, 1190

(10th Cir. 2006).

       The Supreme Court recently found unconstitutional a supervised-release

provision not at issue in this case, 18 U.S.C. § 3583(k) (“subsection (k)”). United

States v. Haymond, 139 S. Ct. 2369 (2019) (Haymond II). Under subsection (k), if a

district court finds by a preponderance of the evidence that a defendant (who must

register as a sex offender) committed one of several enumerated crimes, it must

revoke supervised release and “impose an additional prison term of at least five years

and up to life without regard to the length of the prison term authorized for the

defendant’s initial crime of conviction.” Haymond II, 139 S. Ct. at 2374 (plurality

opinion).

       Although five Justices in Haymond II agreed that subsection (k) is

unconstitutional, not all five shared the same reasoning. Writing for a four-Justice

plurality, Justice Gorsuch concluded that subsection (k) is unconstitutional under

Alleyne because it requires “a substantial increase in the minimum sentence to which

a defendant may be exposed based only on judge-found facts under a preponderance

standard.” Id. at 2382. Justice Gorsuch explicitly did not decide whether

                                            5
subsection (k) implicates Apprendi, explicitly did not decide whether subsection (e)

is consistent with Apprendi, and explicitly did not express a view on subsection (g).

Id. at 2382 n.7. Justice Breyer concurred in the judgment. Although he “would not

transplant the Apprendi line of cases to the supervised-release context,” id. at 2385,

he nevertheless agreed that subsection (k) is unconstitutional, citing the combination

of three of its aspects:

       First, § 3583(k) applies only when a defendant commits a discrete set of
       federal criminal offenses specified in the statute. Second, § 3583(k) takes
       away the judge’s discretion to decide whether violation of a condition of
       supervised release should result in imprisonment and for how long. Third,
       § 3583(k) limits the judge’s discretion in a particular manner: by imposing
       a mandatory minimum term of imprisonment of not less than 5 years upon
       a judge’s finding that a defendant has committed any listed criminal
       offense.
Id. at 2386 (internal quotation marks omitted).

       In their discussions of Haymond II, the parties dispute whether, and to what

extent, Justice Breyer’s concurrence represents Haymond II’s holding. “When a

fragmented Court decides a case and no single rationale explaining the result enjoys

the assent of five Justices, the holding of the Court may be viewed as that position

taken by those Members who concurred in the judgments on the narrowest grounds.”

Marks v. United States, 430 U.S. 188, 193 (1977) (internal quotation marks omitted).

The Marks rule yields a determinate holding, however, “only when one opinion is a

logical subset of other, broader opinions.” United States v. Carrizales-Toledo,

454 F.3d 1142, 1151 (10th Cir. 2006) (internal quotation marks omitted). “When the

plurality and concurring opinions take distinct approaches, and there is no narrowest


                                            6
opinion representing the common denominator of the Court’s reasoning,

then Marks becomes problematic.” Id. (internal quotation marks omitted). And we

“do not apply Marks when the various opinions supporting the Court’s decision are

mutually exclusive.” Id.

      Justice Gorsuch’s plurality opinion and Justice Breyer’s concurring opinion

are not mutually exclusive. Justice Gorsuch opined that Justice Breyer’s second and

third reasons for his concurrence “amount to the same thing,” which Justice Gorsuch

agreed “is indeed a problem.” Haymond II, 139 S. Ct. at 2384 n.9. But he wondered

why Justice Breyer’s first reason should matter. Id. Because Justice Gorsuch’s

opinion agreed that two of Justice Breyer’s reasons revealed a problem with

subsection (k) and that his other reason should not matter, Justice Breyer’s opinion is

narrower than Justice Gorsuch’s. We therefore conclude, as have several other

opinions, that Justice Breyer’s opinion controls. See id. at 2386 (Alito, J., dissenting)

(stating that the holding “is set out in” Justice Breyer’s opinion); United States v.

Garner, 969 F.3d 550, 552 (5th Cir. 2020); United States v. Seighman, 966 F.3d 237,

242 (3d Cir. 2020); United States v. Coston, 964 F.3d 289, 295 (4th Cir. 2020);

United States v. Doka, 955 F.3d 290, 296 (2d Cir. 2020); United States v. Watters,

947 F.3d 493, 497 (8th Cir. 2020).

      With these principles in mind, we turn to Mr. Ewing’s arguments.




                                            7
                                       III. Analysis

                                 A. Standard of Review

       The parties agree that Mr. Ewing did not raise his arguments in the district

court and that, as a result, we should review the arguments for plain error. The

plain-error standard requires us to vacate a sentence only if “(1) there is error;

(2) that is plain; (3) that affects substantial rights, or in other words, affects the

outcome of the proceeding; and (4) substantially affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Chavez, 723 F.3d 1226,

1232 (10th Cir. 2013). “An error is plain if it is clear or obvious under current,

well-settled law. In general, for an error to be contrary to well-settled law, either the

Supreme Court or this court must have addressed the issue.” United States v.

DeChristopher, 695 F.3d 1082, 1091 (10th Cir. 2012) (internal quotation marks

omitted).

                          B. Mr. Ewing’s Apprendi Argument

       Mr. Ewing contends that the district court violated his Fifth and Sixth

Amendment rights under Apprendi by conducting his revocation proceedings

according to 18 U.S.C. § 3583, which permitted the court to impose prison terms that,

combined with his prior prison sentences, exceed the statutory maximum for his

offenses of conviction without requiring a jury to find violations beyond a reasonable

doubt. In his opening brief, Mr. Ewing leans on Haymond II, asserting that his

argument “is consistent with the plurality’s opinion.” Aplt. Opening Br. at 15. In his

reply brief, however, he concedes that Haymond II contains no binding precedent

                                              8
establishing that Apprendi applies to supervised-release revocations. Aplt. Reply Br.

at 10. In the end, Mr. Ewing has not presented any binding authority holding that

Apprendi applies to revocation proceedings even when, as here, the initial and

post-revocation sentences add up to a term that exceeds the statutory maximum term

for the crime of conviction. We are left, then, with our precedent declining to apply

Apprendi to supervised-release proceedings and holding that a defendant in

revocation proceedings under 18 U.S.C. § 3583(e)(3) is not entitled to a jury

trial or to have violations proved beyond a reasonable doubt. Cordova, 461 F.3d

at 1186–90.2 So Mr. Ewing has not shown that the district court committed error at

all, much less obvious error, by conducting his revocation proceedings according to

18 U.S.C. § 3583.

                    C. Mr. Ewing’s Challenge to Subsection (g)

      Mr. Ewing contends that subsection (g) is unconstitutional because it required

the district court to revoke his supervised release and impose incarceration based on

facts not found by a jury beyond a reasonable doubt.




      2
        To the extent Mr. Ewing argues otherwise, our decision in United States v.
Haymond, 869 F.3d 1153 (10th Cir. 2017) (Haymond I), vacated by Haymond II,
139 S. Ct. at 2385, does not give him a path around Cordova. For one thing, the
Supreme Court vacated our judgment, 139 S. Ct. at 2385, thereby depriving our
“opinion of precedential effect,” O’Connor v. Donaldson, 422 U.S. 563, 577 n.12
(1975). And for another, Haymond I did not conclude that Apprendi governs
supervised-release proceedings. See Haymond I, 869 F.3d at 1163 (concluding that
Apprendi and Alleyne apply to “criminal prosecutions” while United States v. Booker,
543 U.S. 220 (2005), “applies to sentencing”).
                                          9
      Applying Justice Breyer’s analysis from Haymond II, we conclude that

Mr. Ewing has not shown plain error because of significant differences between

subsection (k) and subsection (g). Although subsection (g) applies to some conduct

that amounts to a federal crime—such as possessing a firearm in violation of federal

law—in contrast to subsection (k), it does not apply “only when a defendant commits

a discrete set of federal criminal offenses.” Haymond II, 139 S. Ct. at 2386 (Breyer,

J., concurring). Moreover, subsection (g) curtails a district court’s discretion to

impose incarceration to a much smaller degree, and in a different way, than does

subsection (k). Subsection (k) requires a prison sentence of at least five years.

Subsection (g), however, requires a prison sentence of only one day and limits the

prison term based on the seriousness of the crime of conviction. For these reasons,

Justice Breyer’s analysis of subsection (k) does not make it clear or obvious that

subsection (g) is unconstitutional. See Garner, 969 F.3d at 553 (holding

“that Subsection (g) is not unconstitutional under Haymond”); Seighman, 966 F.3d

at 242–44 (applying Justice Breyer’s analysis of subsection (k) and rejecting a

constitutional challenge to subsection (g)); Coston, 964 F.3d at 296 (rejecting the

defendant’s plain-error challenge to subsection (g) because it “likely does not meet

Justice Breyer’s controlling test”). For these reasons, we reject Mr. Ewing’s

plain-error challenge to subsection (g).




                                           10
                            IV. Conclusion

We affirm the district court’s judgment.


                                    Entered for the Court


                                    Carolyn B. McHugh
                                    Circuit Judge




                                   11